Per curiam.
This is a review of Lucinda Stevens’ motion for reinstatement as a member of the State Bar of Georgia. On July 15, 1991, this Court suspended Stevens from the practice of law in the State of Georgia for a period of six months, with certain conditions precedent to reinstatement. In the Matter of Lucinda Stevens, 261 Ga. 426 (407 SE2d 761) (1991). On May 5, 1992, after the six-month suspension period had expired, the Office of General Counsel of the State Bar of Georgia filed a Notice of Compliance, stating that Stevens had complied with all the conditions precedent and should be reinstated, provided she pays her Bar membership dues. On September 1, 1992, Stevens filed a motion for reinstatement, stating that she had paid her dues, and on September 11, 1992, the Office of General Counsel responded that the dues had been paid, and all conditions for reinstatement had been met. It is therefore ordered that Lucinda Stevens is reinstated to the practice of law in Georgia.

Clarke, C. J., Bell, P. J., Hunt, Benham, Fletcher and Sears-Collins, JJ., concur.